Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on August 10, 2022. Claims 1-17 are pending. 

Response to Arguments
Applicant's arguments filed on August 10, 2022 have been fully considered but they not persuasive.

Applicant argues, Wang fails to teach producing tracking data that represents a number of times each slot in the buckets within the first set of buckets of the hash table serving as the set of frequently accessed buckets and the second set buckets of the hash table serving as the less frequently accessed buckets have been accessed. 

Applicant argument is not persuasive. The rejection is based on 103 where the reference Arthur and Wang have been used to reject the claims. The buckets as argued has been teach by the reference Arthur as pointed in the rejection such as limitation one and three. However, examiner further pointing in here, Arthur teaches the first set of buckets of the hash table serving as the set of frequently accessed buckets (Fig. 2A 43, 46 and paragraph [0052]: Examiner interprets 43 as first set of buckets which serves as the set of frequently accessed buckets) and the second set buckets of the hash table serving as the less frequently accessed buckets have been accessed (Fig. 2A 52, 56 and paragraphs [0052]-[0053]: Examiner interprets 52 as second set of buckets which serves as the less frequently accessed buckets). Arthur does not explicitly disclose but Wang teaches producing tracking data that represents a number of times each slot in the buckets (paragraphs [0041]-[0045]: each time a hash is accessed in a hash table, regardless of the level, a counter corresponding to the counter may be incremented to provide a historical reference to the frequency of access. An access counter may be stored corresponding to each hash entry to track the access frequency. An access counter corresponding to an accessed hash entry may be incremented each time the hash entry was accessed). Hence, the combination of Arthur and Wang do satisfy the arguing limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over BEAVERSON ARTHUR J. (Pub. No. : WO 2013126665 A1), herein after Arthur, in the view of Wang et al. (Pub. No. : US 20160182373 A1)

As to claim 1 Arthur teaches a method, carried out by one or more processors, comprising: 
performing a first hash operation on a first key, wherein the first hash operation is biased to map the first key and an associated value to a first candidate bucket within a first set of buckets of a hash table serving as a set of frequently-accessed buckets (Figure 2A, 43, 46 and paragraph [0052]: Examiner interprets 43 as first set of buckets); 
storing an entry for the first key and associated value in the first candidate bucket within the first set of buckets of the hash table (Fig. 2A, 45, 2B, 50, and paragraph [0052]); 
performing a second hash operation on a second key, wherein the second hash operation is biased to map the second key and an associated value to a second candidate bucket within a second set of buckets of the hash table serving as a set of less frequently-accessed buckets (Fig. 2A, 52 and paragraphs [0052]-[0053]: Examiner interprets 52 as first set of buckets);
storing an entry for the second key and associated value in the second candidate bucket within the second set of buckets of the hash table (Fig. 2A 45, 2B, 50, paragraph [0052]); and 
in response to a lookup request for a key, performing a hash table look up of the requested key in the first set of frequently-accessed-buckets, if the requested key is not found, then perform a hash table lookup of the requested key in the set of less frequently-accessed buckets (Figure 3, paragraph [0054]).
Regarding the producing tracking …… limitation Arthur teaches the first set of buckets of the hash table serving as the set of frequently accessed buckets (Fig. 2A 43, 46 and paragraph [0052]: Examiner interprets 43 as first set of buckets which serves as the set of frequently accessed buckets) and the second set buckets of the hash table serving as the less frequently accessed buckets have been accessed (Fig. 2A 52, 56 and paragraphs [0052]-[0053]: Examiner interprets 52 as second set of buckets which serves as the less frequently accessed buckets). Arthur does not explicitly disclose but Wang teaches producing tracking data that represents a number of times each slot in the buckets (paragraphs [0041]-[0045]: each time a hash is accessed in a hash table, regardless of the level, a counter corresponding to the counter may be incremented to provide a historical reference to the frequency of access. An access counter may be stored corresponding to each hash entry to track the access frequency. An access counter corresponding to an accessed hash entry may be incremented each time the hash entry was accessed. Not that table includes slots). Hence, given the teaching of Arthur and Wang one of the ordinary skills in the art would have been motivated to have the limitation as claimed to improve overall lookup time (Wang, paragraph [0061]) 
Wang further teaches moving at least one slot entry between buckets based on the tracking data (paragraph [0049]-[0050]).

As to claim 2 Arthur together with Wang teaches a method according to claim 1. Arthur teaches biasing the first and second hash operations so that the first hash operation is exclusively configured to map the first key and associated value to a first set of buckets of the hash table serving as the set of frequently-accessed buckets and so that the second hash operation is exclusively configured to map the second key and associated value to the second set of buckets of the hash table serving as the set of less frequently-accessed buckets (Figure 2 and paragraph [0052]). 

As to claim 3 Arthur together with Wang teaches a method according to claim 1. Arthur teaches less frequently-accessed buckets and as claimed and storing the entry for the hashed second key in the second set of buckets (Fig. 2A, 2B, and paragraphs [0052]-[0053]) and Wang teaches evicting hash table entries (paragraph [0041], [0047], [0049]-[0050]: paragraph [0041], [0047], [0049]-[0050]). Hence, given the teaching of Arthur and Wang one of the ordinary skills in the art would have motivated have the limitation as claimed as recited.

As to claim 4 Arthur together with Wang teaches a method according to claim 1. Wang teaches moving an entry from the second set of less frequently-accessed buckets to the first set of frequently-accessed buckets based on the tracking data (paragraph [0041], [0047], [0049]-[0050]). 

As to claim 5 Arthur together with Wang teaches a method according to claim 1. Arthur teaches performing the first and second hash operations on a weighted basis in response to table entry insertion requests (paragraph [0052]). 

As to claim 6 Arthur together with Wang teaches a method according to claim 1. Wang teaches storing and using per bucket fullness data to determine whether to move hash table entries between the first and second set of buckets of the hash table (paragraph [0041], [0047], [0049]-[0050], [0055]). 

	As to claims 7-17, they have similar limitations as of claims 1-6 above. Hence, they are rejected under the same rational as of claims 1-6 above. 

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169